DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The amendment filed July 25, 2022 has been entered. Claims 1, 4, 5, and 7 have been amended. Claim 3 has been canceled. The remaining claims are in original form. The independent claim is claim 1. Claims 1, 2, and 4-9 are still pending in the application.
The applicant’s Remarks, filed July 25, 2022, has been fully considered. The applicant argues, under the heading “A. Rejection under 35 U.S.C. §112(a),” that the rejection is moot based on amendment. The rejection is withdrawn.
The applicant also argues in the Remarks, under the heading “B. Rejection under 35 U.S.C. §102,” that Newman et al. (US2017/0291602 A1) does not teach the newly added clause at the end of amended claim 1. The applicant states on page 5 of the Remarks that the newly added clause in claim 1 is from the original and now-canceled claim 3. The applicant argues that Newman does not disclose “or even suggest” the contents of this claim. The applicant argues against paragraphs 0074 and 0094, yet those paragraphs were not intended to refer to Newman, but to the present application. The references to Newman begin after the phrase “with that in mind, see Newman…”. The “with that in mind, see Newman” formulation, preceded by a discussion of the present application, was also used in the rejections of claims 4 and 7 with more clarity. While the applicant’s attention was directed to paragraphs 0074 and 0094, the examiner also cited other paragraphs of Newman in the rejection of claim 1. The examiner respectfully does not find the arguments presented by the applicant persuasive. Please see the rejections below.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are:
a vehicle control plan creation unit 
an operation detail acquisition unit 
a vehicle control assessment unit 
a vehicle behavior assessment unit 
a vehicle control detail determination unit
surrounding environment risk determination unit
These claim limitations will be interpreted consistently by this examiner wherever they are used throughout the claims. Below is a list showing how each individual unit will be interpreted. All citations in this Detailed Action will refer to the published version present specification Satoh, et al. (US2020/0117192 A1):
a vehicle control plan creation unit 
This item will be interpreted according to paragraph 0034 and as item 103 of Fig. 1. Because the unit receives input from various ECUs and outputs to item 105, which incorporates a CPU, a person of ordinary skill in the art would undoubtably recognize the vehicle control plan creation unit as having sufficient material structure to perform the claimed functions.
an operation detail acquisition unit 
This item will be interpreted as the override information acquisition unit 104 in Fig. 1 according to paragraph 0137 of the specification. Because the override information acquisition unit 104 receives input from various ECUs and outputs to item 105, which incorporates a CPU, a person of ordinary skill in the art would undoubtably recognize the vehicle control plan creation unit as having sufficient material structure to perform the claimed functions.
a vehicle control assessment unit 
This item will be interpreted according to paragraph 0037 and as item 105 of Fig. 1. According to that paragraph, the unit has sufficient material structure to perform the claimed functions.
a vehicle behavior assessment unit 
This item will be interpreted according to paragraph 0050 and as item 202 of Fig. 2. Because the unit receives input from various ECUs a person of ordinary skill in the art would undoubtably recognize the vehicle behavior assessment unit as having sufficient material structure to perform the claimed functions.
a vehicle control detail determination unit
This item will be interpreted according to paragraph 0071 and as item 203 of Fig. 2. The unit will be interpreted as performing the functions of Fig. 8. Because the unit receives input from various ECUs a person of ordinary skill in the art would undoubtably recognize the vehicle control detail determination unit as having sufficient material structure to perform the claimed functions.
surrounding environment risk determination unit
This item will be interpreted according to paragraph 0110 and as item 1502 of Fig. 15. The unit performs the functions of Fig. 16 as stated in paragraph 0111. Because the unit as shown in Fig. 2 is part of the vehicle control assessment unit 105 the unit has sufficient material structure to perform the claimed functions, as described in paragraph 0038.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, and 4-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Newman al. (US2017/0291602 A1).
Regarding claim 1, Newman discloses:
A travel control device comprising: 
a vehicle control plan creation unit that creates a control plan of a vehicle (see Figs. 12 and 15); 
an operation detail acquisition unit that acquires a driver’s operation detail to the vehicle (see Figs. 12 and 15);
a vehicle control assessment unit that determines a vehicle control detail based on the control plan and the driver' s operation detail (see Figs. 12 and 15);
a vehicle behavior assessment unit that assesses a behavior of the vehicle (see Figs. 12 and 15); and 
a vehicle control detail determination unit that determines whether or not to prioritize the driver's operation detail over the control plan of the vehicle based on a behavior of the vehicle as assessed by the vehicle behavior assessment unit (see Figs. 12 and 15 and paragraphs 0133-0135 for a system that, based determines whether to intervene based on what the vehicle is doing, its trajectory, and the surrounding environment.); 
wherein the vehicle control detail determination unit includes a vehicle control plan correction unit that corrects the control plan of the vehicle when the driver's operation detail is prioritized over the control plan of the vehicle (in the present application, this clause seems to relate to Fig. 12 and paragraphs 0074 and 0094. The clause seems to mean that the automated system will still plot trajectories based on the external environment even when the driver is driving the vehicle. In doing so, the vehicle may “correct” its own initial trajectory. This seems to mean that the vehicle system is always on the lookout for when it might have to jump in. With that in mind, see Newman, paragraph 0126 for a vehicle system taking over control of the vehicle to perform “emergency mitigation steps”. See paragraph 0124 for the vehicle warning a driver about a hazard ahead. If the hazard becomes extreme enough, the system will take over control, as discussed in paragraph 0126. These paragraphs show that the vehicle system is constantly monitoring the vehicle environment and is constantly plotting harm avoidance and harm minimization trajectories, even when the system is not actually operating the vehicle. See paragraph 0169 for the system constantly monitoring the vehicle and staying prepared to intervene. See also paragraph 0179. See also paragraph 0041 for a system that keeps “an escape route open at all times.”).  

Regarding claim 2, Newman discloses the travel control device according to claim 1.
Newman further discloses:
A travel control device wherein 
the vehicle behavior assessment unit determines a longitudinal movement and a lateral movement with respect to the vehicle (see Newman, paragraph 0026 for acceleration referring to lateral acceleration. See paragraph 0096 lateral acceleration monitoring. See also paragraph 0039 for a processor monitoring the rate of change of acceleration of the subject vehicle. See paragraph 0126 for the automatic system taking over control of the vehicle. See paragraph 0130 for the automatic system delaying any intervention by the vehicle occupant. See paragraph 0133 and Table 1 for the system intervening in vehicle operation if there is a high threat probability, i.e. a high probability of an accident. See paragraph 0135 for a driver at the “Medium Assistance selection” being able to intervene, but only by “forcefully operating the steering wheel or brake or accelerator in conflict with the system control”. See Fig. 4 and solid arrow 408 and paragraph 0161. The fact that the arrow includes a lateral component proves that the vehicle is calculating lateral acceleration.)

Regarding claim 4, Newman discloses the travel control device according to claim 1.
Newman further discloses:
A travel control device wherein 
the vehicle control detail determination unit also 
determines whether vehicle status is a stable state or an unstable state based on a behavior of the vehicle as assessed by the vehicle behavior assessment unit, and 
determines whether to correct the control plan or set to the driver's operation detail, based on the vehicle status (according to the present application, paragraphs 0051-0090, and especially 0052, 0061-0062, and 0069, “stable” means that a vehicle is not already diverging a great deal from its own target trajectory while under automatic control (paragraph 0061), or that a vehicle is not slipping on ice, for example (paragraph 0068). In cases in which a vehicle is “stable,” vehicle control may be safely transferred to manual control. With that in mind, for both bullet points, see Newman, paragraph 0169 for the system continuously monitoring the vehicle, even during a skid, and continuously devising correcting strategies to bring the vehicle back under control. If a vehicle was skidding due to a collision, it must exceed at least one of the intervention thresholds shown in Table 1 in paragraph 0133. Therefore, the system would not let the driver take control, but, as stated in paragraph 0135 the system would “intervene until safe”.).  

Regarding claim 5, Newman discloses the travel control device according to claim 1.
Newman further discloses:
A travel control device wherein 
when the driver's operation detail is detected and a behavior of the vehicle results in a vehicle status of unstablesee Newman, paragraph 0169 for the system continuously monitoring the vehicle, even during a skid, and continuously devising correcting strategies to bring the vehicle back under control. If a vehicle was skidding due to a collision, it must exceed at least one of the intervention thresholds shown in Table 1 in paragraph 0133. Therefore, the system would not let the driver take control, but, as stated in paragraph 0135 the system would “intervene until safe”.).  

Regarding claim 6, Newman discloses the travel control device according to claim 1.
Newman further discloses:
A travel control device wherein 
when the driver's operation detail is detected and a behavior of the vehicle is stable, the vehicle control detail is determined in accordance with the driver's operation detail (see Newman, paragraph 0179 for a driver operating a vehicle and, although avoidance sequences are being generated for possible scenarios in which they might be needed, they are not implemented, the driver remains in control.).

Regarding claim 7, Newman discloses the travel control device according to claim 1.
Newman further discloses:
A travel control device wherein 
the vehicle control plan correction unit control plan of the vehicle when the operation allowed to intervene is impossible (in the specification of the present application, see at least paragraphs 0051, 0061, 0068, 0069, and 0078 for the fact that, when a vehicle is in a “stable” status, steering and brake/accelerator operation by the driver is appropriate and allowed. If a vehicle is operating in a “stable” manner, intervention by the driver is allowed. If, however, a vehicle is in the middle of a skid for instance, the system will not allow the driver to take control. With that in mind, for all three hollow bullet points, see Newman. In many cases, as discussed in paragraph 0179 and 0133, when the probability of an accident is low, a driver is allowed to control the vehicle. But, as discussed in paragraphs 0169 and 0218, the system will not allow driver intervention when the vehicle is in an unstable condition.).  

Regarding claim 8, Newman discloses the travel control device according to claim 1.
Newman further discloses:
A travel control device further comprising:Page 5 of 9Application No. To be detennined Attorney Docket No. 105559.PC 
surrounding environment risk determination unit that determines a risk level based on at least one of an acquired external environment information and the driver's operation detail (see Newman, paragraph 0133 and Table 1 for threat levels. See paragraph 0132 for this having to do with the surrounding environment, such as “the car in front” of the host vehicle), wherein 
the vehicle control detail determination unit determines whether or not to prioritize the driver's operation detail over the control plan of the vehicle based on a behavior of the vehicle and the risk level (see Newman, paragraph 0133 and 0135).

Regarding claim 9, Newman discloses the travel control device according to claim 8.
Newman further discloses:
A travel control device wherein 
the vehicle control detail determination unit prioritizes the control plan of the vehicle when the risk level is higher than a predetermined value (see Newman, paragraph 0133 and Table 1).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL M. ROBERT whose telephone number is (571)270-5841. The examiner can normally be reached M-F 7:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on 571-272-7298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/D.M.R./Examiner, Art Unit 3665                                                                                                                                                                                                        
/DONALD J WALLACE/Primary Examiner, Art Unit 3665